DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 19, 2018, is acknowledged. Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for blocking the interaction of PD-L1 with PD-1 using the specific compounds recited in Table 1, does not reasonably provide enablement for blocking the interaction of PD-L1 with PD-1 using all compounds of Formula I.  The specification does not enable any use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 
Claims 1-15 are drawn to compounds of Formula I. The specification asserts that these compounds are useful for blocking the interaction of PD-1 and PD-L1, thereby modulating the immune system and treating infectious disease and cancer. 
The breadth of the claims
Formula I is extremely broad. It encompasses cyclic peptides of 13 amino acids linked by A. The sequence of the ring peptide is unlimited, and includes all natural and unnatural amino acids at every position. Some of the ring peptide amide nitrogens may be methylated, and some may form ring structures with the alpha-carbon side chain. The linker moiety A can include chains of between 1 and 172 atoms.
The State of the Prior Art 
	The Examiner is not aware of prior art disclosing compounds of Formula I.
 The Predictability or Unpredictability of the Art

The Relative Skill of Those in the Art
	The relative skill in the art is high, although it is not within the ordinary skill in the art to rationally design small molecule inhibitors of the PD-1 and PD-L1 interaction, as evidenced by Barakat above.
Level of Guidance in the Specification 
The specification does not include guidance on the structure of the PD-1/PD-L1 interface, or on the interaction of compounds of Formula I with PD-1 and/or PD-L1. The specification does not include a correlation between the structure of Formula I and the function of blocking the PD-1/PD-L1 interaction.
The Presence or Absence of Working Examples
The scope of the examples in the specification summarized in Table 1 is extremely narrow compared to the scope of Formula I. All of the examples reduced to practice share a closely related peptide sequence in contrast to Formula I which allows any sequence in the ring peptide. As a result, it is not possible to discern from the data in the specification whether additional peptides of Formula I possess the ability to block the PD-1/PD-L1 interaction, or how to use these compounds.
The Quantity of Experimentation Necessary  

Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 


Claim Rejection for Improper Markush Grouping
Claims 1-15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Formula I is extremely broad. It encompasses cyclic peptides of 13 amino acids linked by A. The sequence of the ring peptide is unlimited, and includes all natural and unnatural amino acids at every position. Some of the ring peptide amide nitrogens may be methylated, and some may form ring structures with the alpha-carbon side chain. The linker moiety A includes chains of between 1 and 172 atoms. Peptide function is linked entirely to structure, particularly to amino acid sequence. Because the ring peptide of Formula I can be an unlimited number of amino acid sequences, there is no substantial structural feature that can reasonably be linked to a common use for the claimed genus. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2014/0294898 A1).
Miller et al. teach Example 6020

    PNG
    media_image1.png
    520
    541
    media_image1.png
    Greyscale


A is 
    PNG
    media_image2.png
    137
    202
    media_image2.png
    Greyscale

n is 1, 
R14 and R15 are H,
R16a is H,
R16 is -C(R17a)2C(O)N(R16a)C(R17a)2X’-R31
wherein R17a is H, R16a is H, X’ is a chain of one carbon atom and one embedded -C(O)NH- , R31 is -C(O)NRwRx wherein Rw and Rx are H, 
Ra, Rc, Re, Rf, Rh, Ri, Rj, Rm, and Rn hydrogen
Rb, Rk, and Rl are methyl
Rd and R4 together with the atoms to which they are attached form a pyrrolidine ring, 
Rg and R7 together with the atoms to which they are attached form a pyrrolidine ring, 
R1 is tyrosine side chain, R2 is an alanine side chain, R3 is an aspargine side chain, R5 is a histidine side chain,  R6 is a leucine side chain,  R8 is a tryptophan side chain,  R9 is a tryptophan side chain,  R10 is a serine side chain,  R11 is a norleucine side chain,  R12 is a norleucine side chain, and R13 is an arginine side chain, which are independently selected from a natural and unnatural amino acid side chain.
Example 6042 satisfies all of the limitations of instant claims 1-3, 6, 14 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,856,292. Although the claims at issue are not the patented claims anticipate the instant claims.
Patented claim 1 recites a compound of formula (I) that falls within the subgenus of instant formula (I) represented by dependent claims 10 and 11 and also meeting the requirements of claims 1-3, 14 and 15.

Claims 1-5, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,633,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claim 1 recites a compound of formula (I) that falls within the subgenus of instant formula (I) represented by dependent claims 4 and 5 and also meeting the requirements of claims 1-3, 14 and 15.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675


cmb